Citation Nr: 1032779	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a 100 percent disability evaluation for loss 
of use of both hands prior to November 13, 1997, to include 
whether entitlement to a compensable rating is assignable prior 
to September 6, 1973, and whether a rating in excess of 40 
percent is warranted from September 6, 1973 to November 13, 1997.

2.  Entitlement to an effective date prior to November 13, 1997 
for entitlement to a special monthly compensation (SMC) at the 
"m" rate.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1998 and June 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The April 1998 rating decision continued a 
40 percent rating for the service-connected atrophy intrinsic 
muscles of the hands.  The June 2006 rating recharacterized the 
Veteran's service-connected disability to loss of use of both 
hands due to atrophy, intrinsic muscles, and assigned a 100 
percent rating effective from April 7, 2001.  The June 2006 
rating decision also established entitlement to SMC based on loss 
of use of both hands from April 7, 2001, entitlement to special 
home adaptation, and entitlement to automobile and adaptive 
equipment.  

The Veteran disagreed with the effective date of the assignment 
of the 100 percent disability rating and the award of SMC.  In a 
January 2008 decision, the Board determined that the proper 
effective date for the assignment of a 100 percent rating and the 
award of SMC for the service-connected loss of use of both hands 
was November 13, 1997, the date of the receipt of the most recent 
claim for increase.  

The Veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court or CAVC), asserting 
that a minimum 30 percent disability rating is warranted for the 
right hand and a minimum 60 percent rating is warranted from the 
date the left hand was included until November 13, 1997, the 
effective date of the award of 100 percent.  

In an August 2009 decision, the CAVC affirmed in part, and 
vacated and remanded in part, the Board's January 2008 decision.  
According to the Court, the Board did not discuss the finality of 
the Veteran's prior claims, and as such, did not provide adequate 
reasons and bases for why the November 13, 1997 date was the 
earliest possible effective date for the assignment of a 100 
percent rating for service-connected loss of use of both hands 
and award of SMC pursuant to 38 C.F.R. § 3.400.  

The Veteran appealed the CAVC's decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  In 
April 2010, the Federal Circuit affirmed the decision of the CAVC 
and the case was returned to the Board.  

Meanwhile, in April 2010, the Veteran filed a Motion for 
Equitable Relief under 38 U.S.C.A. § 503(a),(b) with respect to a 
lack of diagnosis of his service-connected atrophy.  In July 
2010, the Veteran withdrew this motion.

Regarding other matters, the Veteran asserts clear and 
unmistakable error (CUE) in prior decisions in regard to the 
disability evaluation assigned for his service-connected atrophy 
of the right hand and, later, both hands.  The Veteran made such 
an assertion in a statement received on June 29, 2006.

He again asserted CUE in prior rating decisions with his notice 
of disagreement of November 2006.  Specifically, he believes 
there was CUE in a rating decision of June 27, 1947, in that he 
should have received a disability evaluation for each hand at 
that time.  He included a copy of a submission from his 
representative that was dated in December 1998.

The December 1998 submission was a prior allegation of CUE in VA 
rating decisions involving the disability evaluations assigned to 
the Veteran's service-connected hand disability.  The submission 
specifically referenced the June 27, 1947, rating decision, and 
included other rating decisions that evaluated the Veteran's 
disability evaluation.

The RO adjudicated the December 1998 CUE claim by way of a rating 
decision dated in September 2000.  The RO found no evidence of 
CUE in the challenged decisions.  Notice of the rating action was 
provided in October 2000.  There is no evidence of record to show 
that the Veteran expressed disagreement with the rating decision.

Once there is a final denial of a CUE claim, the same claim 
cannot be raised again.  See Link v. West, 12 Vet. App. 39, 44 
(1998) ("Under the principle of res judicata 'once there is a 
final decision on the issue of [CUE] ... that particular claim of 
CUE may not be raised again.'"(quoting Russell, 3 Vet. App. at 
315)).  However, the Veteran may submit a different theory of CUE 
from the one previously considered in September 2000.  See Andre 
v. Prinicipi, 301 F.3d. 1354, 1361 (Fed. Cir. 2002) (each theory 
of CUE must be adjudicated as a separate and distinct request so 
that the preclusive effect of res judicata bars refilling only as 
to that particular assertion of CUE); see also Disabled Am. 
Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2002) 
("[A]llowing a claimant to seek CUE review of a specific issue in 
a Board decision leaves other issues in that decision subject to 
their own CUE review.")

The Board expresses no judgment on the veteran's assertion of CUE 
in the referenced statements in regard to whether they raise a 
different theory or whether the rating decision of September 2000 
is now final.  

The issue of CUE in prior rating decisions, particularly 
June 27, 1947, is referred to the RO for appropriate 
action.  In that regard, it is noted that the RO informed 
the Veteran in September 2009 that his November 2006 CUE 
claim was duplicative of a CUE claim addressed by the RO 
in a September 2000 rating decision.  Although a 
determination as to his November 2006 CUE claim was made, 
appellate rights were not provided.  See 38 C.F.R. 
§ 3.103(a).

The Veteran previously requested that he be afforded a video 
conference hearing.  The Veteran's representative submitted a 
statement withdrawing the Veteran's request for a hearing in 
January 2008.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran seeks an effective date prior to November 13, 1997 
for the assignment of a 100 percent rating for the loss of use of 
both hands, and for entitlement to a special monthly compensation 
(SMC) at the "m" rate.  

As noted in the Introduction Section, above, the CAVC determined 
that formal findings as to the finality of prior rating decisions 
must first be adjudicated before the underlying issues of 
entitlement to a 100 percent disability evaluation for the loss 
of use of both hands and entitlement to SMC at the "m" rate 
prior to November 13, 1997 can be properly addressed.  

If a decision by the RO goes unappealed, it is final.  An appeal 
to the Board consists of a timely notice of disagreement (NOD) in 
writing and, after a Statement of the Case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200.  An NOD must (1) express disagreement with a specific 
determination of the RO; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; and (5) be filed by the 
claimant or the claimant's authorized representative.  While 
special wording is not required, an NOD must be in terms that can 
be reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 
C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002).

A substantive appeal consists of a properly completed VA Form 9 
(Appeal to the Board of Veterans' Appeals) or correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the issuance 
of the SOC or within the remainder of the one-year period from 
the date of mailing notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  A substantive appeal should set forth 
specific allegations of error of fact or law related to specific 
items in the SOC and clearly identify the benefit sought on 
appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.202.

A final and binding RO decision shall not be subject to revision 
on the same factual basis except by duly constituted appellate 
authorities, or on the basis of clear and unmistakable error 
(CUE), as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a).  
The only exception to the above finality rules arises when an 
apparently final prior decision was not in fact final.  See 
Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (citing Myers v. 
Principi, 16 Vet. App. 228 (2002)).  In Myers, the appellant had 
filed a timely appeal from a prior RO decision and VA failed to 
recognize the appeal.  Id.  The Myers Court held that because of 
the unacted upon appeal, neither the prior RO decision nor its 
subsequent denial of reopening of the claim had become final, 
thus allowing a claim for an earlier effective date based on 
disagreement with a later decision.  Id.  

The Veteran was discharged from service in May 1946.  A May 1946 
rating decision granted service connection for atrophy 
interosseus right hand.  Notice of that rating decision and the 
Veteran's appellate rights were sent to the Veteran that same 
month, but he did not submit a Notice of Disagreement (NOD) 
within the subsequent one-year period following notice of the May 
1946 rating decision.  The May 1946 rating decision therefore 
became final.  Additional STRs appear to have been received in 
April 1947 and thereafter, however, none were relevant to the 
level of disability of his service-connected disability so they 
do not constitute new and material evidence.  

In November 1965, the Veteran requested reevaluation of his 
service-connected disability of the hand and his nervous 
condition, noting that he was rapidly losing the use of both 
hands.  In April 1966 the Veteran reported to the RO that he 
would be unable to report to a scheduled examination in 
conjunction with his claim for increase because he was too ill.  
Another examination was scheduled for May 1966, however, he did 
not report.  In a July 1966 notice letter, the RO notified the 
Veteran that his claim for increase was denied because he failed 
to report to his scheduled examination and that no further action 
would be taken until he indicated that he was willing to report 
for an examination.  The Veteran replied that same month that he 
was willing to report for the examination.  Another examination 
was scheduled for the Veteran but there is a notation in the 
claims folder that the Veteran failed to report.  The RO again 
wrote to him in September 1966 that his claim was denied and no 
further action would be taken until he informed that he was 
willing to report for the examination.  The Veteran did not 
respond  within one year and thereby abandoned his November 1965 
claim.  See 38 C.F.R. § 3.158 (1966). 

In October 1970, the Veteran indicated that his failure to report 
was due to illness and asked that his claim be reopened.  A March 
1971 rating decision confirmed and continued the noncompensable 
ratings assigned for the atrophy interosseus muscles of the right 
hand and for anxiety neurosis.  The March 1971 rating decision 
also determined that there was no causal relationship between the 
Veteran's rheumatoid arthritis of the hands and his service-
connected right hand condition.  The Veteran was notified of the 
decision and his appellate rights that same month.  

In March 1971 correspondence to the RO, the Veteran stated, "I 
disagree with the findings on the condition of my hands - both 
hands are involved."  In an April 1971 response, the RO 
explained that only the disability of the right hand was service-
connected, and that service-connected for rheumatoid arthritis of 
both hands was diagnosed but not found to be service connected in 
the March 1971 rating decision; and, the RO requested 
clarification as to whether the Veteran's March 1971 statement 
was a disagreement with the denial of service connection for 
rheumatoid arthritis.  The April 1971 correspondence specifically 
notified the Veteran that no additional action would be taken 
relative to his claim in the absence of clarification.  The 
Veteran did not respond to the RO's April 1971 request for 
clarification within one year after it was mailed.  

Notwithstanding the lack of response to the RO's April 1971 
correspondence with regard to the rheumatoid arthritis, the 
Veteran clearly indicated in his March 1971 correspondence that 
he "disagreed with the findings on the condition of his hands."  
Regardless of the fact that the service-connected disability was 
limited to only the right hand at that time, the Veteran made 
clear that he was dissatisfied with the rating with respect to 
the service-connected disability and that both hands were 
involved.  As such, the March 1971 rating decision is not final.  
The RO should have issued a statement of the Case (SOC).  

Meanwhile, the issue of whether both hands should be included in 
the service-connected disability was later resolved with the 
issuance of a subsequent rating decision in November 1973 that 
recharacterized the service-connected disability to include both 
hands.  More specifically, a subsequent increased rating claim, 
received in September 1973, resulted in a November 1973 rating 
decision whereby the RO did, in fact, recharacterize the service-
connected hand disability to include both hands, based on an 
August 1973 private medical statement, and also increased the 
noncompensable disability rating to 40 percent, effective from 
September 6, 1973.  

That notwithstanding, the addition of the left hand to the 
service-connected disability and the increase to 40 percent for 
the service-connected disability is not a complete grant of 
benefits on appeal.  Importantly, a rating decision issued 
subsequent to a notice of disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
the matter of an increased rating for the bilateral hand 
disability remained in appellate status.  Importantly, the 
issuance of the 1973 rating decision did not satisfy the 
Veteran's disagreement with the March 1971 rating decision, and 
therefore the NOD was not extinguished; and, the March 1971 
rating decision did not became final.  see Myers v. Principi 16 
Vet. App. 228 (2002) (if NOD is filed that transfers jurisdiction 
to Board, further RO actions which do not grant the benefit 
sought are insufficient to resolve the appeal that remains 
pending before the Board).  As noted above, the only exception to 
the above finality rules arises when an apparently final prior 
decision was not in fact final.  See Juarez v. Peake, 21 Vet. 
App. 537, 543 (2008) (citing Myers v. Principi, 16 Vet. App. 228 
(2002)).  In Myers, the appellant had filed a timely appeal from 
a prior RO decision and VA failed to recognize the appeal.  Id.  
The Myers Court held that because of the unacted upon appeal, 
neither the prior RO decision nor its subsequent denial of 
reopening of the claim had become final, thus allowing a claim 
for an earlier effective date based on disagreement with a later 
decision.  Id.  

The time for appealing either an RO or a Board decision does not 
run if VA failed to provide information or material critical to 
the appellate process.  See Tablazon v. Brown, 8 Vet. App. 359 
(1995) (because the VA did not furnish the Veteran with a 
statement of the case, he was unable to file a "formal appeal" 
with the Board and the RO rating decision did not become final).

As the March 1971 rating decision remains pending, the issue of 
entitlement to an increased rating for the service-connected loss 
of use of both hands, prior to the assignment of the 100 percent 
rating in November 13, 1997 must be addressed.  To avoid any 
possible prejudice to the Veteran, the matter is remanded to the 
RO to determine, in the first instance, whether entitlement to a 
compensable rating for the service-connected loss of use of both 
hands is assignable prior to September 6, 1973, and whether a 
rating in excess of 40 percent is warranted from September 6, 
1973 to November 13, 1997.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In this regard, the RO is not required to send the Veteran a 
Statement of the Case in order for the Veteran to perfect an 
appeal to the Board, because the current issues before the Board, 
those of entitlement to a 100 percent disability rating and 
entitlement to SMC at the "m" rate for the loss of for loss of 
use of both hands essentially subsume the increased rating issue.  
In other words, the Board already has jurisdiction to address the 
matter of an increased rating because it is inextricably 
intertwined with the earlier effective date issues that the Board 
currently has jurisdiction to address.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement 
to an initial compensable rating for the 
service-connected loss of use of both hands 
prior to September 6, 1973 and whether a 
rating in excess of 40 percent is warranted 
from September 6, 1973 to November 13, 1997 
in light of the fact that the March 1971 
rating decision is not final and given the 
inextricably intertwined claim before the 
Board of entitlement to a 100 percent 
disability evaluation for loss of use of 
both hands prior to November 13, 1997.

2.  If the resolution does not constitute a 
complete grant of benefits, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  His claims should then be 
returned to the Board for appellate review.

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


